ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access            )
 to Justice Act of --                         )
                                              )
Atlas Sahil Construction Company              )      ASBCA No. 58951
                                              )
Under Contract No. W919QA-10-C-0073           )

APPEARANCES FOR THE APPELLANT:                       Domenic Senger-Schenck, Esq.
                                                     Thomas Rosenstock, Esq.
                                                      Rosenstock Legal Services
                                                      Kabul, Afghanistan

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Evan C. Williams, Esq.
                                                     MAJ Raymond R. Adams, JA
                                                     MAJ James P. Leary, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       In this appeal under a construction contract, appellant sought recovery on its claim
for convenience termination settlement costs. We sustained the appeal in part, and
appellant submitted an application for fees and costs under the Equal Access to Justice
Act, 5 U.S.C. § 504 (EAJA).

        By notice dated May 23 2018, appellant withdrew its EAJA application, advising
that the parties had entered into a settlement agreement and that the matters raised by the
application were "fully and finally resolved."

       Accordingly, this appeal is hereby dismissed with prejudice.

       Dated: June 4, 2018




                                                             tiv udge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses incurred in
connection with ASBCA No. 58951, Appeal of Atlas Sahil Construction Company, rendered in
accordance with 5 U.S.C. § 504.


      Dated:


                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2